Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the length is over 150 words and includes legal phraseology.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities: The phrase "the means of pressure adjustment" in lines 24-25, should read “the means for adjustment of pressure” to 
Claim 5 objected to because of the following informalities:  The phrase “photo/video registration” in line 30 should read “optical photo /video registration” to provide more clarity when referring to the same “means of optical photo /video registration” of line 11.  Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for monitoring the spatial and temporal dynamics of thrombin”, “to be capable of accommodating…”, “which initiates the coagulation process”, “capable of receiving the light scattering signal…”, “capable of exciting the fluorescence signal…”, “capable of maintaining a pressure…”, “capable of exciting a fluorescence signal…”, and “that direct, focus, and provide spectral correction…” are interpreted as intended uses of the claimed device and are given patentable weight to the extent which effects the structure of the device.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant application:
“means of illumination” of claim 1 is interpreted as LEDs (or groups of LEDs) as well as any other sources (or group of sources) (specification page 4, lines 31-32);
“means of irradiation” of claim 1 is interpreted as LEDs (or groups of LEDs) as well as any other sources (or group of sources) (specification page 4, lines 31-32);
“means of optical photo/video registration” of claim 1 is interpreted as a camera (specification, page 5, line 4);
“means of adjustment of pressure” of claim 1 is interpreted as comprising an air pump (specification, page 4, lines 15-17);
“second means of irradiation” of claim 1 is interpreted as LEDs (or groups of LEDs) as well as any other sources (or group of sources) (specification page 4, lines 31-32);
“means of analysis” of claim 2 is interpreted broadly as any structure capable of analyzing a sample optical density.
“means of control of the means…” of claim 5 is interpreted broadly as any structure capable of controlling the means of illumination /irradiation, photo /video registration and pressure adjustment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: 
Claim 1 recites the limitation "The device" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the spatial and temporal dynamics" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the latter" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what specifically “the latter” is referred to.
Claim 1 recites the limitation "the butt end thereof" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what element has the butt end.
Claim 1 recites the limitation "the coagulation process" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light scattering signal" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "at least one means of illumination of the sample designed to be capable of receiving the light scattering signal from the sample" in lines 7-8, which is unclear. Since the at least one means of illumination is interpreted as a source of illumination and irradiation (specifications, page 4, lines 31-32), it is unclear how the at least one means of illumination is capable of receiving the light scattering signal from the sample. Is the at least one means of illumination both a source of illumination and a light receiver? 
Claim 1 recites the limitation "the fluorescence signal" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cleavage" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "one of the proteolytic enzymes of the coagulation system”, in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a pressure" in line 14, which is unclear. Since “pressure” is established in line 13, it is unclear if the “pressure” in line 14 is the same or different from the “pressure” in line 13.
Claim 1 recites the limitation "the atmospheric one" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "different by the fact that it" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to. The phrase “different by the fact” is unclear.
Claim 1 recites the limitation "a fluorescence signal" in line 17, which is unclear. Since “the fluorescence signal” is established in line 9, it is unclear if the fluorescence signal of line 17 is the same or different from the fluorescence signal of line 9.
Claim 1 recites the limitation "at least one first means of irradiation" in lines 17-18, which is unclear.  Since “at least one first means of irradiation” is established in line 8, it is unclear if the at least one first means of irradiation of lines 17-18 is the same or different from the at least one first means of irradiation of line 8.
Claim 1 recites the limitation "the cuvette plane" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "at least one second means of irradiation" in line 19, which is unclear.  Since “at least one second means of irradiation” is established in line 16, it is unclear if the at least one second means of irradiation of lines 19 is the same or different from the at least one second means of irradiation of line 16.
Claims 2-5 are rejected by virtue of their dependence on a rejected base claim.

Regarding claim 2:
Claim 2 recites the limitation "different by the fact that it" in lines 21.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to. The phrase “different by the fact” is unclear. 
Claim 2 recites the limitation "the sample optical density" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 2 recites the limitation "the fluorescent marker excitation wavelength" in lines 22-23.  There is insufficient antecedent basis for this limitation in the claim
Regarding claim 3:
Regarding claim 3, the phrase "the possibility" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Claim 3 recites the limitation "the excess pressure" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the atmospheric one" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4:
Claim 4 recites the limitation "different by the fact that it" in lines 27.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to. The phrase “different by the fact” is unclear. 
Regarding claim 5: 
Claim 5 recites the limitation "different by the fact that it" in lines 29.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what “it” is referring to. The phrase “different by the fact” is unclear. 
Claim 5 recites the limitation “means of illumination /irradiation” in line 30, which is unclear. It is unclear if this is referring to a new means or the three established means (at least one means of illumination, at least one first means of irradiation, at least one second means of irradiation).
Regarding claim 5, the phrase "possibility" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 recites “…to synchronize operation of said means”, which is unclear. It is unclear what “said means” is referring to. Is “said means” referring to a singular means? Is “said means” referring to a few means but excluding another means? Is “said means” referring to all means?
Regarding claim 2, claim limitation “means of analysis” of claim 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does mention the “means of analysis” (page 30, lines 30-31) and digital processing of images (page 5, lines 23-26), but the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Regarding claim 5, claim limitation “means of control” of claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does mention “a means of control” (page 4, line 20), the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ataullakhanov et al. (US 20150204841 A1, hereinafter “Ataullakhanov”).
Regarding claim 1, Ataullakhanov teaches a device (Fig. 1) for monitoring the spatial and temporal dynamics of thrombin includes: 
a temperature-controlled sealed chamber (1) with a transparent window (7) and a light trap (11), said chamber being filled with a fluid medium (abstract) and designed to be capable of accommodating a cuvette (2) containing a test sample of blood plasma (paragraph [0014]), and into which a coagulation activating insert (4) is placed, the latter having a substance (paragraph [0014]) applied to the butt end thereof which initiates the coagulation process (paragraph [0014]);
at least one means of illumination of the sample (upper element 8) designed to be capable of receiving the light scattering signal from the sample;
at least one first means of irradiation (12) designed to be capable of exciting the fluorescence signal of a special marker that forms in the sample during the cleavage of a fluorogenic substrate previously added to the sample by one of the proteolytic enzymes of the coagulation system (paragraphs [0021]-[0022]);
a means of optical photo/ video registration (9) of light scattering /irradiation from the sample (paragraphs [0019]-[0020]); and 

different by the fact that it includes at least one second means of irradiation (lower element 8) of the sample designed to be capable of exciting a fluorescence signal of the said marker, where at least one first means of irradiation provides irradiation of the sample in a direction perpendicular to the cuvette plane (Fig. 1, element 12), and at least one second means of irradiation provides irradiation of the sample at an angle to the cuvette plane (Fig. 1, lower element 8).
Regarding claim 3, Ataullakhanov teaches all of the elements of the current invention as stated above. Ataullakhanov further teaches the means of pressure adjustment is designed with the possibility to maintain within the chamber the excess pressure that is 0.2-0.5 atm higher than the atmospheric one (paragraphs [0017]-[0018]). 
Regarding claim 4, Ataullakhanov teaches all of the elements of the current invention as stated above. Ataullakhanov further teaches the device further contains optical elements that direct, focus, and provide spectral correction of illumination /irradiation (paragraph [0022]). 
Regarding claim 5, Ataullakhanov teaches all of the elements of the current invention as stated above. Ataullakhanov further teaches the device additionally contains a means of control (paragraph [0011], claim 4, “control unit”) of the means of illumination /irradiation, photo /video registration and pressure adjustment designed with a possibility to synchronize operation of the said means (paragraph [0011] and claim 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ataullakhanov as applied to claim 1 above, and further in view of Aleksandrov (RU 2106627 C1).
Regarding claim 2, Ataullakhanov teaches all of the elements of the current invention as stated above. Ataullakhanov fails to teach the device additionally contains a means of analysis of the sample optical density, preferably at the fluorescence marker excitation wavelength. 
Aleksandrov teaches a device for monitoring parameters of suspended particles (abstract) comprising a first means of irradiation (Fig. 1, element 2) and a second means of irradiation (6) that allows for an increase in accuracy and reliability of characteristic measurements of samples (paragraph [0014]-[0015]). Aleksandrov teaches a means of analysis of the sample optical density based on fluorescence wavelengths (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ataullakhanov to incorporate the teachings of Aleksandrov to provide a means of analysis of the sample optical density, preferably at the fluorescence marker excitation wavelength. Doing so would allow for analysis of fluorescence from a sample with a reasonable expectation of successfully analyzing the sample optical density with accuracy and reliability.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,958,430 B2 (hereinafter referred to Patent ‘430) in view of Ataullakhanov et al. (US 20140227726 A1, hereinafter “Patent ‘726”).
Regarding claim 1, patent ‘430 recites a device for monitoring the spatial and temporal dynamics of thrombin (claim 1) comprising: 
a temperature-controlled sealed chamber (claim 1, “thermostatically controlled chamber”) with a transparent window (claim 8) and a light trap (claim 1), said chamber being filled with a fluid medium (claim 1, “transparent substance”) and designed to be capable of accommodating a cuvette (claim 1) containing a test sample of blood plasma (claim 1, interpreted as “blood”) and 
at least one means of illumination of the sample (claim 1) designed to be capable of receiving the light scattering signal from the sample;
at least one first means of irradiation (claim 1, interpreted as “second means of illumination”) designed to be capable of exciting the fluorescence signal of a special marker that forms in the sample during the cleavage of a fluorogenic substrate previously added to the sample by one of the proteolytic enzymes of the coagulation system;
a means of optical photo/ video registration (claim 1, “means of recording”) of light scattering /irradiation from the sample; and 
a means for adjustment of pressure in the temperature-controlled sealed chamber (claim 1, “means of pressure regulation”) designed to be capable of maintaining a pressure inside the chamber exceeding the atmospheric one; and 

Patent ‘726 teaches a device for determining the spatial and temporal distribution of the activity of a proteolytic enzyme in blood plasma (abstract; Fig. 4) comprising a chamber (24), cuvette (20), window (paragraph [0157]), camera (34), and control means (abstract; Fig. 4, “processor”). Patent ‘726 teaches an insert (22, “activating means”, paragraph [0155]) inserted into the cuvette with a substance (23) applied to an end of the cuvette to initiate coagulation (paragraph [0155]). Patent ‘726 teaches a first means of irradiation (26) and second means of irradiation (27) where the first means of irradiation provides irradiation of the sample in a direction perpendicular to the cuvette plane, and the second means of irradiation provides irradiation of the sample at an angle to the cuvette. Patent ‘726 teaches an advantage of the device is that only a small volume of plasma is needed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘430 to incorporate the teachings of Patent ‘726 to provide a coagulation activating insert, which is placed into a cuvette, having a substance applied to the butt end thereof which initiates the coagulation process and at least one second means of irradiation of the sample designed to be capable of exciting a fluorescence signal of the said marker, where at least one first means of irradiation provides 
Regarding claim 3, Patent ‘430 in view of Patent ‘726 teach all of the elements of the current invention as stated above. Patent ‘430 further recites the means of pressure adjustment is designed with the possibility to maintain within the chamber the excess pressure that is 0.2-0.5 atm higher than the atmospheric one (claim 5). 
Regarding claim 4, Patent ‘430 teaches all of the elements of the current invention as stated above. Patent ‘430 further teaches the device further contains optical elements that direct, focus, and provide spectral correction of illumination /irradiation (claim 2). 
Regarding claim 5, Patent ‘430 teaches all of the elements of the current invention as stated above. Patent ‘430 further teaches the device additionally contains a means of control of the means of illumination /irradiation, photo /video registration and pressure adjustment designed with a possibility to synchronize operation of the said means (claim 3). 

Claims 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,958,430 B2 (hereinafter referred to Patent ‘430) in view of Ataullakhanov et al. (US 20140227726 A1, hereinafter “Patent ‘726”) and further in view of Aleksandrov (RU 2106627 C1, hereinafter “Aleksandrov”).
Regarding claim 2, Patent ‘430 in view of Patent ‘726 teach all of the elements of the current invention as stated above regarding claim 1. Patent ‘430 in view of Patent ‘726 fail to teach the device additionally contains a means of analysis of the sample optical density, preferably at the fluorescence marker excitation wavelength. 
Aleksandrov teaches a device for monitoring parameters of suspended particles (abstract) comprising a first means of irradiation (Fig. 1, element 2) and a second means of irradiation (6) that allows for an increase in accuracy and reliability of characteristic measurements of samples (paragraph [0014]-[0015]). Aleksandrov teaches a means of analysis of the sample optical density based on fluorescence wavelengths (paragraph [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patent ‘430 in view of Patent ‘726 to incorporate the teachings of Aleksandrov to provide a means of analysis of the sample optical density, preferably at the fluorescence marker excitation wavelength. Doing so would allow for analysis of fluorescence from a sample with a reasonable expectation of successfully analyzing the sample optical density with accuracy and reliability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ataullakhanov et al. (US 20100261211 A1, hereinafter “Patent ‘211”) teaches a special designed cuvette (Figs. 2a-2d, element 1) and a cuvette holder (Figs. 3-4, element 13) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797